DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 5/25/21.
The application has been amended as follows: 

Please cancel claims 4 and 5.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 1-5 is/are allowable over the following reference(s): 
Inoue (US Pat.: 6514902) discloses all the features of the claimed feature except that ammonia is added to the catalyst making process after calcination of the product.
Komada (EP 0895809) describes all the features of the claimed feature except that it is does not utilize H2O2/Nb in their process of making the catalyst.
Tu (US Pub.: 2002/0072628) describes a process for the preparation of metal oxide catalyst (title) that combines Mo, V, Sb (abstract) in an aqueous solution (para. 10, 19, 23).  The slurry is reacted at about the boiling point of the aqueous medium for 10-30 hrs (para. 19), which is about 100 degrees F or about 37 degrees C, which is greater than 30 degrees C.  This can be considered the aging step.  The reacted mixture is subsequently dried (para. 24) and ground to a powder (para. 25).  Furthermore, this powder may be calcinated (para. 31).  
Nb is not added until after the aging step in Tu however.
Therefore, it is clear Inoue, Komada and Tu do not disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

June 21, 2021